Citation Nr: 1750736	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder, including as secondary to service-connected right knee total arthroplasty.

2. Entitlement to an increased rating in excess of 10 percent between January 23, 1995 and June 1, 2010 for service-connected right total knee arthroplasty, formerly rated as postoperative right knee injury with arthritis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from December 1982 to August 1992. This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the June 2010 rating decision, the RO increased the rating for the Veteran's right knee to 10 percent effective October 26, 2009 and assigned a temporary 100 percent convalescent rating from June 1, 2010 to July 31, 2011 and then assigned a 30 percent disability thereafter. In the October 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for left knee degenerative arthritis. The Board notes that in an October 2011 rating decision, the RO granted a 10 percent rating for the right knee, effective January 23, 1995. 

In September 2014, the Board remanded this claim to afford the Veteran a videoconference hearing, obtain Social Security Administration records, and afford the Veteran a VA examination and opinion. In May 2015, it was again remanded to afford the Veteran a Travel Board Hearing in lieu of a videoconference hearing per his request. 

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file. At that hearing, the Veteran stated that he was satisfied with the 30 percent assigned after the 100 percent temporary total evaluation.  Accordingly, the Board has limited his appeal to the time period prior to June 1, 2010, or prior to the assignment of the 30 percent evaluation.  Accordingly, the issue is as listed on the front page of this decision.
This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM contains documents relevant to a January 2015 VA examination request in compliance to the September 2014 remand instructions. Otherwise, documents included in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, regarding the right knee disability, remand is required to obtain an opinion that is in compliance with a prior Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. 

In September 2014, the Board remanded the claim to afford the Veteran a hearing, to obtain Social Security Administration (SSA) records, and to afford the Veteran a VA examination and opinion in regards to his right knee disability. According to the remand, an opinion was needed with respect to the degree of additional limitation of right knee motion present during flare-ups and swelling and to address whether there had been lateral instability or subluxation of the right knee, and if so, the degree of such instability and/or subluxation since January 1995. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Board indicated in its remand that a VA examination was required to assess the Veteran's reports of instability.   

The Board notes that the record contains a request by the RO to schedule the Veteran for a VA examination regarding his right knee, but the Veteran refused stating that all examinations should be cancelled since, according to the Veteran, his appeal was for his left knee and not his right knee. The Board finds that although the Veteran refused the VA examination, an opinion should be obtained in order to comply with prior remand instructions requesting an opinion in addition to the VA examination. As such, remand is required. 

Second, regarding the claim for entitlement to a left knee disorder, to include as secondary to a service-connected right knee total arthroplasty, remand is required to obtain an adequate addendum opinion. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124. 

Of record is a September 2010 VA examination. The examiner opined that the Veteran's left knee osteoarthritis could not be due to the total right knee replacement because the left knee osteoarthritis was diagnosed in May 2010, which was one month prior to the right knee replacement in June 2010. Next, the examiner opined that the right knee ACL disruption and subsequent osteoarthritis did not cause or exacerbate the left knee osteoarthritis.   The examiner explained that if the left knee condition were due to the right knee in-service injury and subsequent osteoarthritis, then one would expect it to be much more advanced.  The examiner opined that the left knee osteoarthritis was a normal consequence of aging and was not caused or exacerbated by the right knee ACL disruption, the right knee osteoarthritis, or the right knee total replacement. The Board finds this opinion to be inadequate because although it purports to address aggravation, the supporting explanation focuses on causation.  

Remand is also required to obtain an addendum opinion that addresses the Veteran's more recent contentions of continuous symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran has contended that his left knee problems began in service and still occur. Therefore, a new opinion is necessary that addresses these lay statements. 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative. 

3. After associating any additional records with the claims file, obtain an addendum opinion from a suitably qualified VA examiner regarding the Veteran's service-connected postoperative right knee injury with arthritis. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran must be performed if deemed necessary by the individual providing the opinion. 

a) For the period from January 1995 to June 1, 2010, determine whether the service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, swelling, or flare-ups.

These determinations should, to the extent possible, be made since January 1995, and should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, swelling, pain, or flare-ups. 

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups. 

b) Given the Veteran's credible reports, state whether there has been lateral instability or subluxation of the right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation since January 1995. 

The examiner must address the following: 1) a June 1994 VA record regarding the Veteran's complaints of a pop in his knee, provisional diagnosis of a locked knee, and traumatic effusion and possible meniscal tear; 2) a November 1994 VA record that the Veteran complained of daily swelling and pain over the right knee; 3) January 1995 and February 1995 VA records indicating pain on flexion but no instability and the issuance of a knee brace; 4) a May 2000 VA record where the Veteran was fitted with a knee immobilizer; 5) an October 2009 VA treatment record and x-ray findings where the Veteran was seen for right knee pain; 6) a March 2010 VA record indicating crepitus with all motion and corresponding x-ray findings; and 7) the Veteran's lay statements including those from the July 2016 Hearing Transcript where the Veteran complained of stiffness, instability, swelling, and inflammation between 1995 and 2010 and that in 2010 his knee was completely locked.    

4. After associating any additional records with the claims file, obtain an addendum opinion from a VA examiner regarding the etiology of the Veteran's left knee disability. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran must be performed if deemed necessary by the individual providing the opinion. 

The examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is caused or aggravated by his service-connected right knee disability. 

The examiner must address the following:  1) service treatment records indicating complaints of swollen or painful joints including the October 1986 Report of Medical History; 2) the October 2009 VA record that states the Veteran's pelvis was shifted to the right and weight to the left; 3) the Veteran's left knee twisting injury in May 2010 prior to his right knee arthroplasty which the Veteran asserts was due to his favoring his right knee; 4) the June 2011 notice of disagreement and May 2016 argument including the Veteran's lay statements that his left knee disability is due to him favoring his right knee, including shifting weight to his left knee to compensate for his right knee injury, having an abnormal posture, and that literature indicates that persons with lower limb conditions decrease pressure on the injured side and increase pressure on the healthy side, increasing their risk for skeletal deformation in the form of osteoarthritis; and 5) the July 2016 Board hearing testimony that the Veteran's left knee was causing him pain by the time he left service, that he never had right knee pain without left knee pain, and that the medication he used for his right knee worked for his left knee.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


